Citation Nr: 0812101	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-06 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability.

2.  Entitlement to service connection for benign prostatic 
hypertrophy ( BPH).

3.  Entitlement to serviced connection for bronchial asthma.

4.  Entitlement to service connection for vertigo.

5.  Entitlement to service connection for polyarthritis


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel



INTRODUCTION

The veteran had active service from January 1946 to September 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June
 2005 rating decision of the Manila, Philippines Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
denied service connection for arthritis of multiple joints, a 
cardiovascular disability, BPH, and bronchial asthma.  It 
also comes on appeal from an August 2005 decision of the same 
RO that denied service connection for vertigo.

As a preliminary matter, the Board notes that, in August 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), appeal docketed No. 07-7037 (Fed. Cir. Nov. 8, 
2006), that reversed a decision of the Board that denied 
service connection for disabilities claimed as a result of 
exposure to herbicides. VA disagrees with the Court's 
decision in Haas and appealed this decision to the United 
States Court of Appeals for the Federal Circuit.

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas. The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  In this appeal, the veteran 
asserts that he was exposed to Agent Orange while serving on 
the U.S.S. Independence and that he set foot in Vietnam while 
serving as a special policeman.  However, while the veteran 
served during the Vietnam Era, the record does not reflect 
that the veteran served in Vietnam or received any Vietnam 
related medals.  Moreover, the National Personnel Records 
Center (NPRC), after researching the matter, indicated that 
there was no indication in the record that the veteran served 
aboard the U.S.S. Independence or that he served in the 
Republic of Vietnam.  As there is no indication that the 
veteran either had service or visitation in Vietnam, the 
veteran's claims for service connection are not potentially 
affected by the holding in Haas and is therefore not stayed.


FINDINGS OF FACT

1.  The record does not reflect that the veteran has been 
awarded any military decoration indicative of service in 
Vietnam, and does not contain objective evidence that the 
veteran had in-country service, service on a vessel off the 
shore of Vietnam, or visitation in the Republic of Vietnam 
during the Vietnam Era.

2.  A cardiovascular disability was initially demonstrated 
years after service, and has not been shown by competent 
evidence to be causally related to the veteran's active 
service.

3.  Benign prostatic hypertrophy was initially demonstrated 
years after service, and has not been shown by competent 
evidence to be causally related to the veteran's active 
service.

4.  Bronchial asthma was initially demonstrated years after 
service, and has not been shown by competent evidence to be 
causally related to the veteran's active service.

5.  Vertigo was initially demonstrated years after service, 
and has not been shown by competent evidence to be causally 
related to the veteran's active service.

6.  Polyarthritis was initially demonstrated years after 
service, and has not been shown by competent evidence to be 
causally related to the veteran's active service.




CONCLUSIONS OF LAW

1.  A cardiovascular disability was not incurred in, or 
aggravated by active service, nor may such be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).

2.  Benign prostatic hypertrophy was not incurred in, or 
aggravated by active service, nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).

3.  Bronchial asthma was not incurred in, or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

4.  Vertigo was not incurred in, or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

5.  Polyarthritis was not incurred in, or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.
 
In the present case, VA satisfied its duty to notify by means 
of a January 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant that informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence, as well as 
requested that he submit any additional evidence in his 
possession pertaining to the claims.  The Board observes that 
the aforementioned letter did not provide the veteran with 
notice of the type of evidence necessary to establish a 
disability rating or effective date in the event of award of 
any benefit sought.  However, despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and private treatment 
reports.  Additionally, the claims file contains the 
veteran's statements in support of his claims.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims. 

The Board notes that to date, the RO has not afforded the 
veteran a VA examination specifically to obtain an opinion as 
to the etiology of the veteran's disabilities.  Such an 
opinion is "necessary" under 38 U.S.C.A. § 5103A(d)(West 
2002) when: (1) there is competent evidence that the veteran 
has a current disability (or persistent or recurrent symptoms 
of a disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4) (West 2002).  In 
this case, however, there is no evidence of any event, injury 
or disease during the veteran's service relevant to any 
disability at issue.  As such, there is no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See generally Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis or a cardiovascular disability becomes manifest to 
a degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a)(2007).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996). The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions: Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

In order to establish service connection by presumption, 
based on herbicide exposure, a disease listed above (see 38 
C.F.R. § 3.309(e)) shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Legal Analysis

The veteran asserts that service connection is warranted for 
vertigo, bronchial asthma, BPH, a cardiovascular disability, 
and polyarthritis.  In this regard, in order to establish 
service connection on a nonpresumptive direct incurrence 
basis for vertigo, bronchial asthma, BPH, a cardiovascular 
disability, and polyarthritis, the veteran must provide 
evidence of a current disability, an in-service injury or 
disease, and a nexus between the current disability and in-
service injury or disease.  

In this case, although, the record reflects that the veteran 
has been diagnosed with vertigo, bronchial asthma, BPH, 
polyarthritis, and a cardiovascular disability 
(including ischemic heart disease and congestive heart 
failure), his service medical records do not reflect that he 
ever complained of, or was treated for any such disability 
while in service.  Moreover, there is no competent clinical 
opinion of record that etiologically relates the veteran's 
current vertigo, bronchial asthma, BPH, polyarthritis, or 
cardiovascular disability to any incident of service.  The 
Board also notes that the initial documentation by the record 
of any such conditions in 1999 is too remote from service to 
be reasonably related to the veteran's military service.  
Such a lapse of time between service separation and the 
earliest documentation of current disability is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, the 
Board concludes that the preponderance of the evidence is 
against a grant of service connection on a nonpresumptive 
direct incurrence basis for the veteran's cardiovascular 
disability, vertigo, bronchial asthma, BPH, and 
polyarthritis.

In order to establish service connection on a presumptive 
basis, the veteran's cardiovascular disability and/or 
arthritis must have become manifest to a degree of 10 percent 
or more within one year from the date of termination of his 
period of service.  In this case, there is no evidence that 
the veteran's cardiovascular disability or arthritis 
manifested to a compensable degree within one year of his 
separation from service.  In fact, the record reflects that 
the first documented diagnosis of arthritis and a 
cardiovascular disability was in 1999, which was many years 
after the veteran's 1965 separation from service.  Hence, the 
Board finds that evidence of record does not establish that 
the veteran is entitled to service connection on a 
presumptive basis for his current cardiovascular disability 
and arthritis.

The Board also acknowledges the veteran's contentions that 
his vertigo, bronchial asthma, BPH, polyarthritis, and 
cardiovascular disability are related to Agent Orange 
exposure in Vietnam.  According to the veteran he served in 
Vietnam, both on land and offshore.  In a January 2005 
statement, he specifically indicated that he served aboard 
the USS Independence from 1963 to 1965 and that his duties 
included his being assigned inland as a Special Police who 
patrolled in the war zone area.  However, the Board, after a 
careful review of the record concludes that the evidence of 
record does not demonstrate that the veteran had in-country 
service, service aboard a vessel off the shore of Vietnam, or 
visitation in the Republic of Vietnam.  Indeed, in July 2002, 
the National Personnel Records Center upon a request from the 
RO to research the veteran's contentions that he was served 
in Vietnam, found that there was no indication of record that 
the veteran served aboard the USS Independence or served in 
the Republic of Vietnam.  Likewise, in April 2005, the NPRC, 
in response to another research request, found that there was 
no evidence in the veteran's file to substantiate any service 
in the Republic of Vietnam.  Thus, in the absence of any 
evidence to the contrary, the Board concludes that the 
evidence of record does not establish that the veteran had 
in-country duty, service on board a ship off the shore of 
Vietnam, or visitation in the Republic of Vietnam.

Moreover, even if it had been found that the veteran had 
served in Vietnam, vertigo, bronchial asthma, BPH, 
polyarthritis, and cardiovascular disabilities are not among 
the disabilities that have been positively associated with 
Agent Orange exposure. See 38 C.F.R. §§ 3.307, 3.309 (2007).  
Therefore, the veteran is not entitled to a grant of service 
connection on a presumptive basis for his vertigo, bronchial 
asthma, BPH, polyarthritis, and cardiovascular disability.

In conclusion, although, the veteran asserts that his 
cardiovascular disability, vertigo, bronchial asthma, BPH, 
and polyarthritis are due to service, including Agent Orange 
exposure in Vietnam, he is not competent to provide an 
opinion requiring medical knowledge, such as medical etiology 
or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The negative evidence of record is of greater 
probative value than the veteran's statements in support of 
his claims.  Accordingly, the Board finds that the competent 
medical of record fails to establish that the veteran's 
cardiovascular disability, vertigo, bronchial asthma, BPH, or 
polyarthritis are related to his active military service.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2007), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for a cardiovascular disability, 
vertigo, bronchial asthma, BPH, and polyarthritis, to include 
as secondary to Agent Orange exposure.





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a cardiovascular 
disability is denied.

Entitlement to service connection for benign prostatic 
hypertrophy is denied.

Entitlement to serviced connection for bronchial asthma is 
denied.

Entitlement to service connection for vertigo is denied.

Entitlement to service connection for polyarthritis is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


